                Case 2:20-cv-00856-TSZ Document 74 Filed 08/13/20 Page 1 of 2



 1

 2

 3

 4                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 5                                   AT SEATTLE

 6
      MacNEIL AUTOMOTIVE PRODUCTS
      LIMITED d/b/a WEATHERTECH,
 7
                            Plaintiff,
 8
                                                     C20-278 TSZ
           v.
 9
      YITA LLC d/b/a OEDRO and/or
10    YITAMOTOR; and LED KINGDOMUS,

11                          Defendants.

12    MacNEIL AUTOMOTIVE PRODUCTS
      LIMITED d/b/a WEATHERTECH,
13
                            Plaintiff,
                                                     C20-856 TSZ
14         v.
15    JINRONG (SH) AUTOMOTIVE
      ACCESSORY DEVELOPMENT CO.,                     MINUTE ORDER
16    LTD.; and RUI DAI,

17                          Defendants.

18
          The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
19
          (1)   Defendant Yita LLC’s motion to stay, docket no. 69 in C20-278, is
20 GRANTED, and Case No. C20-278 is STAYED pending a decision by the United States
   Patent and Trademark Office’s Patent Trial and Appeal Board (“PTAB”) concerning one
21 or more of Yita LLC’s petitions for inter partes review (“IPR”). The parties are
   DIRECTED to file a Joint Status Report within fourteen (14) days after the PTAB rules
22 on one or more of Yita LLC’s IPR petitions.

23

     MINUTE ORDER - 1
             Case 2:20-cv-00856-TSZ Document 74 Filed 08/13/20 Page 2 of 2



 1       (2)     Defendant Jinrong (SH) Automotive Accessory Development Co., LTD.’s
   motion to stay, docket no. 71 in C20-856, is DENIED. Jinrong (SH) Automotive
 2 Accessory Development Co., LTD. is not a party to any proceeding before the PTAB.

 3         (3)     In Case No. C20-856, the dates and deadlines set by the Northern District
   of Illinois, see Minute Entry (docket no. 56), are STRICKEN. Within thirty (30) days of
 4 the date of this Minute Order, the parties shall meet and confer and file a Joint Status
   Report consistent with Federal Rule of Civil Procedure 26(f)(3), Local Civil Rule 26(f),
 5 and Local Patent Rule 110. From this point forward in Case No. C20-856, the Local
   Civil Rules and Local Patent Rules of this District shall govern.
 6
           (4)     The Clerk is directed to send a copy of this Minute Order to all counsel of
 7 record.
           Dated this 13th day of August, 2020.
 8

 9                                                   William M. McCool
                                                     Clerk
10
                                                     s/Karen Dews
11                                                   Deputy Clerk

12

13

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 2
